Kupferman, J. (concurring in part and dissenting in part).
I would affirm that part of the determination at Special Term which declared the nullity of the merger, and reverse that part which denied the request of the Secretary of State for a change of venue. Petitioners merged two wholly owned corporations, which for federal tax purposes was a substantial mistake. It sought equity relief to put the matter straight, and Special Term under its general equity jurisdiction (N. Y. Const., art. VI, § 7) granted the relief, in effect saying, although not in Ivaec verba, “We have left undone those things which we ought to have done; and we have done those things which we ought not to *916have done.” (Book of Common Prayer.) And so he did it right. The Attorney-General on behalf of the Secretary of State did not really object to the conclusion, but rightly maintained that the matter should have been transferred to Albany County where the Secretary of State in charge of corporations is in residence. Now, if the Attorney-General’s advice had been heeded, the powers of equity might well have been used to help the petitioner in Albany County. However, with the lapse of time, to interfere at this stage could cause the tax problem to reappear permanently. I would therefore transfer the matter in its present stage, with the determination of Special Term with respect to the corporations intact. The Secretary of State can then decide whether there is any reason to oppose the action in substance.